Citation Nr: 9902577	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of entitlement to service 
connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had service in the Army Reserves from March 1952 
to March 1955.  He was on active duty for training (ACDUTRA) 
from August 7 to August 21, 1954.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veterans claims seeking 
entitlement to service connection for right knee and right 
hip conditions, as secondary to the veterans service-
connected left leg amputation at the knee. 

By an October 1997 rating decision, the RO granted the 
veteran entitlement to service connection for residuals of a 
chip fracture of the right acetabulum with degenerative 
arthritis.  Thus, the issue of entitlement to service 
connection for a right hip disability is no longer before the 
Board.

Service connection for a right knee condition was initially 
denied by a May 1974 rating decision.  An appeal was not 
filed within one year of notification of the decision.  
Consequently, the rating decision became final.  See 
38 U.S.C.A. § 7105 (West 1991).

In the veterans May 1995 Substantive Appeal, he requested a 
hearing before a traveling member of the Board.  However, in 
an April 1997 statement, the veterans representative 
requested that his hearing be cancelled.  


FINDINGS OF FACT

1.  An unappealed RO decision in May 1974 denied the 
veterans claim of entitlement to service connection for a 
right knee condition. 

2.  Evidence submitted subsequent to the May 1974 denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veterans arthritis of the right knee is the result 
of his service-connected amputation of the left leg at the 
knee.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1974 RO decision, which 
denied the veterans claim of entitlement to service 
connection for a right knee condition is new and material 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998), Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998).

2.  Service connection for arthritis of the right knee is 
warranted.  38 U.S.C.A. § § 101 (24), 106, 1110, 5107 (West 
1991); 38 C.F.R. § §  3.303, 3.310 (a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran suffered a 
massive crush injury to both legs as a result of being run 
over by a tank while on maneuvers in August 1954.  A 
disarticulation of the left leg at the knee was performed.  A 
physical evaluation board met in April 1955 and determined 
that the veteran was physically unfit for military duty 
because of his amputated left leg.  At the veterans 
separation examination in April 1955, no mention was made of 
a right knee disorder.

By a rating decision dated July 1955, the RO granted the 
veteran entitlement to service connection for amputation of 
the left leg at the knee with significant ulceration of 
scars.  

The veteran underwent a VA examination in October 1955.  No 
mention was made of the veterans right knee.  

The veteran underwent a VA examination in June 1956.  No 
mention was made of the veterans right knee.  

The veteran underwent a VA examination in April 1974.  The 
examiner commented that the veteran noted symptoms in his 
right knee.  The examiner commented that the veteran had x-
rays taken in January 1974 which revealed little change from 
previous films from October 1968.  The examiners opinion was 
that the veteran had low grade arthritic changes in the right 
knee.  

In a May 1974 addendum to his April 1974 report, the VA 
examiner commented that based on x-rays of the right knee the 
veteran had minimal osteo-arthritic changes in the right knee 
by x-ray and clinically the knee appeared essentially normal.  
The examiner commented that x-rays from January 1974 and 
October 1968 indicated minimal osteo-arthritic changes not 
incompatible with a man about 39 years of age.  The examiner 
stated that he would doubt that the amputation in the 
opposite leg bore any significant relationship to the right 
knee and the right knee would essentially be within normal 
limits.  

By a rating decision dated May 1974, the RO denied the 
veterans claim seeking entitlement to service connection for 
a right knee condition.  Such claim was denied because it was 
determined that the records did not show that the right knee 
condition was incurred in or aggravated by service.  

Evidence submitted subsequent to the May 1974 rating decision 
is summarized below:

In a statement dated February 1981, the veteran stated that 
when he walked, he tended to favor the leg that had been 
amputated and then his other leg got sore. 

The veteran submitted copies of VA Medical Center treatment 
records from 1980 to 1982.  In February 1981, the veteran 
complained that his right leg had been sore for a couple of 
weeks.  A VA x-ray report from June 1981 reported 
degenerative changes, possible loose body in the 
suprapatellar area.  In July 1981, the veteran described 
catching and giving way of his right knee over the last three 
or four weeks.  The examiner stated that the symptoms in the 
veterans right knee were due to degenerative changes 
inherent in the added stress being imposed on the knee from 
the necessity for prosthetic usage.  

The veteran submitted copies of VA Medical Center treatment 
records from January 1986 to May 1993.  Treatment records 
from September 1988 and October 1992 reported severe 
degenerative joint disease of the right knee.  

The veteran underwent a VA examination in December 1993.  The 
examiners diagnosis was marked osteoarthritis of the right 
knee.  The examiner opined that the veterans right knee 
arthritis was not secondary to the left above the knee 
amputation.  

A VA x-ray report from December 1993 reported a considerable 
degree of degenerative disease of the right knee joint.  

In March 1994, the veteran submitted a copy of a Medical 
Board proceeding from his period of service.  The veteran 
underlined a portion of the proceeding where a record was 
read which stated Patient sustained puncture wounds and 
lacerations of both thighs and fractured left fibula.

In June 1994, the veteran submitted numerous duplicate 
service medical records and service personnel records. 

In October 1996, the veteran submitted a copy of a newspaper 
article shortly after his accident in service.  The article 
stated that the veterans right leg had been badly 
injured in the accident but that it would be saved.  

The veteran underwent a VA examination in August 1997 for his 
joints.  The examiners diagnosis was extensive degenerative 
arthritis of the right knee.  

A VA Medical Opinion was sought in October 1997.  In November 
1997, the physician stated that he had reviewed the memo 
showing evidence of injuries in service to support his claim 
that his right knee should be service-connected.  The 
physician stated that he knew of no evidence in the surgical 
literature to indicate that old soft tissue injuries such as 
described could contribute to arthritis in later years.  He 
stated that there was abundant evidence that degenerative 
arthritis of the knee is related to advancing age, weight, 
and family history.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for a right knee disability.  

As noted above, in May 1974, the RO denied the veteran 
entitlement to service connection for a right knee condition.  
Under applicable law and VA regulations, that decision is 
final, and the veterans claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

The United States Court of Veterans Appeals (Court) has held 
that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet.App. 273, 285 
(1996).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is new and 
material.  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veterans claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).

New and material evidence has been submitted for the purpose 
of reopening the veterans claim for entitlement to service 
connection for a right knee disability.  The veteran was 
denied entitlement to service connection for a right knee 
condition in May 1974 because the RO determined that a right 
knee condition was not incurred in or aggravated by service.  
Thereafter, copies of VA Medical Center treatment records 
were submitted from 1980 to 1982.  In particular, a July 1981 
treatment report shows that the veteran was seen for his 
right knee.  The examiner stated that the symptoms in the 
veterans right knee were due to degenerative changes 
inherent in the added stress being imposed on the knee from 
the necessity for prosthetic usage.  

The July 1981 treatment report is new in that it is not 
merely cumulative of other evidence of record.  It is also 
material to the veterans claim.  When the veterans claim 
was denied in May 1974, there was already evidence showing 
that the veteran had osteo-arthritic changes in the right 
knee.  However, the evidence did not show that the veterans 
arthritis developed in service or was related to a service-
connected disability.  The July 1981 treatment report 
addresses this defect in the veterans original claim 
inasmuch as it relates the arthritis in the right knee to his 
service-connected disability.  

Therefore, the July 1981 VA treatment report, either by 
itself or in connection with the evidence already assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened, and the veterans claim must be considered 
in light of all the evidence, both old and new.  

Although the veterans claim for service connection for a 
right knee disability has been considered on a ground 
different from that of the RO, that is, whether the veteran 
has presented new and material evidence sufficient to present 
a reasonable possibility of a change in outcome from the 
prior RO determination, the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Boards jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, No. 96-1669 slip op. at 4-5 
(U.S. Vet. App. Aug. 17, 1998).


Entitlement to service connection for a right knee 
disability.  

As a threshold matter, the Board notes that the veterans 
claim for entitlement to service connection for a right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (1991).  That is, he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
with respect to the veterans claim have been properly 
developed and no further assistance to the veteran is 
required to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(1991).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by active military service.  
38 U.S.C.A. § 1110. (1991).

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from any injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101 
(24), 106 (West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a) (1998).

The evidence clearly shows that the veteran has degenerative 
arthritis of the right knee.  There have been findings to 
that effect since at least 1974.  

The veteran is service-connected for amputation of the left 
leg at the knee.  In order for the veteran to be service-
connected for arthritis of the right knee on a secondary 
basis, the evidence must show that the veterans arthritis of 
the right knee is proximately due to or the result of the 
amputation of the left leg at the knee.  The record shows 
that this point has been addressed on three occasions by VA 
physicians. 

In May 1974, as part of an addendum to an April 1974 VA 
examination report, the examiner stated that he would doubt 
that the amputation in the opposite leg bore any significant 
relationship to the right knee and the right knee would 
essentially be within normal limits.  In July 1981, a VA 
physician opined that the symptoms in the veterans right 
knee were due to degenerative changes inherent in the added 
stress being imposed on the knee from the necessity for 
prosthetic usage.  In December 1993, a VA physician opined 
that the veterans right knee arthritis was not secondary to 
the left above the knee amputation.

Thus, the veteran has one VA opinion favorable to his claim 
and two opinions unfavorable to his claim.  However, upon 
closer review, the July 1981 opinion, which is the one 
favorable to the veterans claim, is the most specific.  It 
states that the veterans degenerative changes were 
inherent in the added stress being imposed on the knee from 
the necessity for prosthetic usage.  The other opinions are 
more cursory.  For example, the December 1993 opinion states 
only that the veterans right knee arthritis was not 
secondary to the left above the knee amputation. 

At the least, the evidence is approximately in equipoise with 
regard to the question of whether the veterans arthritis of 
the right knee is proximately due to or the result of his 
service-connected amputation of the left leg at the knee.  
Granting the veteran the benefit of the doubt, the evidence 
establishes that the veterans arthritis of the right knee is 
proximately due to or the result of his service-connected 
disability.  Thus, the grant of service connection is 
warranted for degenerative arthritis of the right knee, as 
secondary to the service-connected amputation of the left leg 
at the knee. 


ORDERS

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disability, the claim is reopened.

Entitlement to service connection for degenerative arthritis 
of the right knee is granted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 


- 2 -
